Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 09, 2022

The Court of Appeals hereby passes the following order:

A22A0910. JUAN KEON HARRIS v. THE STATE.

      In 2008, Juan Keon Harris was convicted of malice murder, felony murder,

aggravated assault, and possession of a firearm during the commission of a felony.

Harris filed a motion for new trial, which the trial court denied. Harris then filed this

appeal. The Supreme Court, however, has jurisdiction over this case.

      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a

sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,

Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of

murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (e) (1); Neal

v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see

also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this

Court to transfer to the Supreme Court “all cases in which either a sentence of death

or of life imprisonment has been imposed upon conviction of murder”), overruled in

part on other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i)
(824 SE2d 265) (2019). Accordingly, this appeal is hereby TRANSFERRED to the

Supreme Court.


                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    02/09/2022
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                  , Clerk.